FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending March 2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors and Persons Discharging Managerial Responsibility 2009 GlaxoSmithKline Performance Share Plan - 2008 Award Sale of shares to meet tax liability I give below details of changes in the interests of a Person Discharging Managerial Responsibility in the Ordinary shares of GlaxoSmithKline plc in respect of the under mentioned persons arising from the sale of Ordinary shares at a price of £11.77 per Ordinary Share on 25 February 2011 to meet tax liabilities following the vesting of a Performance Share Plan (PSP) award: Award date No. of Ordinary shares sold to meet tax liabilities following the vesting of a PSP award Mrs V Whyte 19 February 2008 The Company and Person Discharging Managerial Responsibility were advised of this transactions on 1 March 2011. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 1 March 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: March 1 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
